Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,850,434. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of U.S. Patent No. 10,850,434 encompasses the instant claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8, 10-14, and 16-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by CHOE et al. (2012/0196115).
	Regarding claims 1, 13, and 16, CHOE et al. discloses a method of molding a footwear comprising:
	pressurizing a mold cavity of a footwear component mold [0055], [0059], [0067];
	injecting a mixture of polymeric material and blowing agent into the mold cavity while maintain the pressure in the mold cavity [0062]; and
	cooling the polymeric material [0064]-[0065].
	 Regarding claims 2-3, CHOE et al. discloses the blowing agent or gas is dissolved in the polymeric material [0062].  The blowing agent or gas would inherently be added to the polymeric material in a range of at or below the glass transition temperature in order for the gas to be dissolved in the mixture.
	Regarding claims 4-5, CHOE et al. discloses the blowing agent may be supplied in any flowable physical state such as a supercritical fluid state [0052].
	Regarding claims 6 and 18, CHOE et al. discloses the polymeric material is polyurethane or ethylene-vinyl acetate [0007].
	Regarding claims 7-8 and 19, CHOE et al. discloses the blowing agent or gas is nitrogen dioxide [0052].
	Regarding claim 10, CHOE et al. discloses heating the mold prior to injecting the mixture [0009].
	Regarding claim 11, CHOE et al. discloses the mold comprises a pressure regulator that maintains the mold pressure [0043] and the mold cavity remains a constant volume [0066].
	Regarding claim 12, CHOE et al. discloses the volume of mixture injected into the mold cavity may be between about 95% to 105% of the volume of the mold cavity prior to expansion [0010].
	Regarding claims 14 and 17, CHOE et al. discloses expanding the mold prior to cooling the mold [0079] wherein expanding the mold would inherently cause depressurization of the mold cavity as claimed. 
	Regarding claim 20, CHOE et al. discloses the claimed polymeric material is polyurethane or ethylene-vinyl acetate [0007] and therefore the claimed polymer would inherently have the claimed glass transition temperature.

Claim(s) 1 and 14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by YOUNG et al. (4,333,901).
	Regarding claim 1, YOUNG et al. discloses a method of molding articles of thermoplastic rubber such as soles, heels, and shoe bottoms or the like (C1:L10-26), the method comprises:
	pressurizing a closed mold cavity with a compressed gas (C1:L36-37);
	beginning injection of molten thermoplastic rubber into the mold after pressurization of the mold cavity with said compressed gas (C1:L38-40) wherein the mold cavity is pressurized with the compressed gas from a time commencing prior to beginning injection of the molten thermoplastic rubber into the mold cavity and continues until the mold cavity is nearly filled with the thermoplastic rubber (C2:L31-35), beginning injection of molten thermoplastic rubber into the mold cavity while maintaining pressurization of the mold cavity with said compressed (C4:L12-15) (injecting the single-phase solution into the mold cavity; maintaining at least the mold pressure in the mold cavity during the injecting of the single-phase solution);
	allowing the thermoplastic rubber to cool and solidify into an article in the mold cavity (C4:L22-23).
	Regarding claim 14, YOUNG et al. discloses terminating the source of gas pressurization (depressurizing the mold cavity) (claim 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHOE et al. (2012/0196115) as applied to claims 1-8, 10-14, and 16-20 above, and in further view of GIROTTI et al. (2013/0243986).
The teachings of CHOE et al. are applied as described above for claims 1-8, 10-14, and 16-20.
	Regarding claims 9 and 15, CHOE et al. is silent to a cross-linking agent.  However, GIROTTI et al. discloses a method of making a molded rigid polyurethane foam comprising a polymeric mixture with blowing agent and a crosslinking agent.  GIROTTI et al. teach crosslinking agents serve to promote or regulate intermolecular covalent bonding between polymer chains, linking them together to create a more rigid structure [0066].  Therefore, it would have been obvious to one of ordinary skill in the art to have modified the method of CHOE et al. by incorporating a crosslinking agent as taught by GIROTTI in light of the advantages associated therewith.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STELLA KIM YI whose telephone number is (571)270-5123. The examiner can normally be reached Monday-Friday 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STELLA YI
Examiner
Art Unit 1742



/STELLA K YI/Primary Examiner, Art Unit 1742